297 S.W.3d 641 (2009)
STATE of Missouri, Respondent,
v.
Lyndon JONES, Appellant.
No. ED 92312.
Missouri Court of Appeals, Eastern District, Division Four.
November 17, 2009.
Jessica M. Hathaway, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Lyndon Jones appeals from the trial court's judgment and sentence after a jury found him guilty of murder in the second degree, in violation of Section 565.021 RSMo 2000[1], and armed criminal action, in violation of Section 571.015 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.